            Case 19-01227-5-JNC                          Doc 124 Filed 05/21/19 Entered 05/21/19 12:20:08              Page 1 of 1
                                                                                                                                    5/21/19 10:33AM

   Fill in this information to identify the case:

   Debtor name         CAH Acquisition Company 16, LLC

   United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

   Case number (if known) 19-01227-5
                                                                                                               El Check if this is an
                                                                                                                  amended filing



 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                               12/15

  Part 1:      Summary of Assets


  1.    Schedule A/B: Assets-Real and Personal Property(Official Form 206A/B)

         la. Real property:
             Copy line 88 from Schedule A/B                                                                                                0.00

         1 b. Total personal property:
              Copy line 91A from Schedule NB                                                                                  2,417,232.20

        1 c. Total of all property:
             Copy line 92 from Schedule A/B                                                                        $          2,417,232.20


  Part 2:     Summary of Liabilities


  2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                $          3,769,938.28


  3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F                                                      962,936.12

        3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F                       +$           1,584,298.99


 4.     Total liabilities
        Lines 2 + 3a + 3b                                                                                                 6,317,173.39




 Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com                                                      Best Case Bankruptcy
